Per Curiam. This was an action for slander, in* which appellee recovered a judgment for §100 against appellant. Appellee’s third instruction was faulty, as there was not sufficient evidence upon which to base it, and the trial court should not have given the large number of instructions asked. They could only tend to confuse, and not enlighten, the jury. Notwithstanding this error, which probably did not induce the verdict, wre think the law of the case was substantially given to the jury and that the verdict was fully warranted by the evidence, and there is no good ground for interfering with it. The judgment of the Circuit Court will be affirmed. Judgment affirmed.